By the Court.

Lumpkin, J.,
delivering the opinion.
The defendant was prosecuted under the 9th section of the 11th division of the Penal Code as a cheat and a swindler. (Cobb, 822.) He was arrested, and gave bond for his appearance to answer for the offense of cheating and defrauding. Forfeiting his recognizance, a scire facias was issued against him and his securities, to show cause "why judgment should not be entered up against them for the amount "of their bond. They showed for cause.: 1. That the bond 'did not specify any crime. 2. That there was a variance between the indictment and the bond. The Court overruled both objections, and the defendant excepted, and this is the case before us.
But any act, by which another is “ defrauded and cheated,” under that section, makes the offender a cheat and swindler, and the offense is so charged in the indictment. The grand jury say, that “the said Philip Hampton did then and there defraud, cheat, and swindle,” the said Bryan Ingram, etc., *253using those terms indifferently, as they had a right to do under the Code.
Me can not consider the variance material, and we hold that the recognizance recites the offense, if not by name, yet in substance, which is sufficient.
Judgment affirmed.